DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 1/7/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14 of U.S. Patent No. 10,599,885 (hereinafter referred to as ‘885). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘885 teaches a method of creating a noisy-text robust communicative discourse tree, comprising: 
accessing a first communicative discourse tree derived from a first sentence, a third sentence, and a fourth sentence (see claim 1, his accessed sentences, and corresponding first communicative discourse tree); 
accessing a second communicative discourse tree derived from a second sentence, the third sentence, and the fourth sentence (ibid-see his accessed sentences, and corresponding second communicative discourse tree); 
determining that syntactic parse trees cannot be generated for both of the first sentence and the second sentence (see claim 1, corresponding and similar limitation); 

removing, from the first communicative discourse tree and the second communicative discourse tree, one or more elementary discourse units that do not correspond to the common rhetorical relationship (see claim 1, see his corresponding and similar removing limitation); and 
merging the first and second communicative discourse trees, thereby creating a noisy-text robust communicative discourse tree (see claim 1, the merging of the two discourse trees, based on his creating “a noisy-text robust communicative discourse tree” from the two discourse trees). 
‘885 further teaches a document comprising sentences, aligning by mapping, discourse trees. However, where an omission on a device or apparatus is no more than the “Omission of an Element and Its Function, where the Function of the Element Is Not Desired or Required” the claim is unpatentable under 35 U.S.C. 103(a).  Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the omission one of those elements yields predictable results; absent evidence that the modifications 
As per claims 2, 10 and 15, ‘885 makes obvious the method of claim 1, wherein determining that a syntactic parse tree cannot be generated for a particular sentence comprises: accessing a first confidence score for the respective sentence, wherein the first confidence score represents a confidence of a first parse; accessing a second confidence score for the respective sentence, wherein the second confidence score represents a confidence of a second parse; and determining that a difference between the first confidence score and the second score confidence is above a threshold (see claim 2, corresponding and similar limitation). 
As per claims 3, 9 and 16, ‘885 makes obvious the method of claim 1, wherein merging the first and second communicative discourse trees comprises 
As per claims 4, 11 and 17, ‘885 makes obvious the method of claim 1, wherein each sentence comprises a plurality of fragments and a verb, and wherein generating a communicative discourse tree comprises: generating a discourse tree that represents rhetorical relationships between the plurality of fragments, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the plurality of fragments, each terminal node of the nodes of the discourse tree is associated with one of the plurality of fragments; and matching each fragment that has a verb to a verb signature, thereby creating a communicative discourse tree, the matching comprising: accessing a plurality of verb signatures, wherein each verb signature comprises the verb of the fragment and a sequence of thematic roles, wherein thematic roles describe a relationship between the verb and related words; determining, for each verb signature of the plurality of verb signatures, a plurality of thematic roles of the respective signature that match a role of a word in the fragment; selecting a particular verb signature from the 
As per claims 5 and 18, ‘885 makes obvious the method of claim 4, wherein the verb is a communicative verb and each verb signature of the plurality of verb signatures comprises one of (i) an adverb, (ii) a noun phrase, or (iii) a noun (see claim 4, corresponding and similar limitation). 
As per claims 6, 12 and 19, ‘885 makes obvious the method of claim 4, wherein the associating further comprises: identifying each of the plurality of thematic roles in the particular verb signature; and matching, for each of the plurality of thematic roles in the particular verb signature, a corresponding word to the thematic role (see claim 5, corresponding and similar limitation). 
As per claims 7 and 13, ‘885 makes obvious the method of claim 1, wherein the first sentence or the second sentence comprises a word that is incorrectly spelled or a grammatical error (see claim 7, corresponding and similar limitation, wherein the Examiner takes official notice that incorrectly spelled words may comprise an incorrectly spelled word, i.e. “wassup”).  	As per claim 8, claim 8 sets forth limitations similar to claim 1 above and is rejected under similar reasons and rationale, wherein ‘885, makes obvious a non-
 ‘885 further teaches a system, including a processing device coupled to the non-transitory computer-readable medium. However, where an omission on a 
As per claim 14, claim 14 sets forth limitations similar to claim 1 above and is rejected under similar reasons and rationale, wherein ‘885, makes obviousa system comprising (see claim 14, corresponding and similar limitations): a non-transitory computer-readable medium storing computer-executable program instructions for applying an image effect within an image processing application 
Regarding claim 20, ‘885 teaches the system of claim 14, wherein the operations further comprise identifying that syntactic parse trees cannot be generated for the first sentence and the second sentence (ibid-see claim 1, corresponding and similar limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
12/4/2021
lms